      Case 4:20-cv-03709 Document 48 Filed on 11/02/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                              SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division          Houston                                   Case Number             4:20-CV-03709

                STEVEN HOTZE, M.D., WENDELL CHAMPION, HON. STEVE TOTH, AND SHARON HEMPHILL



                                                     versus

                                                     CHRIS HOLLINS




           Lawyer’s Name                   Lauren E. Miller
                Firm                       Cook County State's Attorney's Office
                                           500 Richard J. Daley Center
                Street                     Chicago, IL 60602
          City & Zip Code                  312-603-4320
         Telephone & Email                 Lauren.Miller@cookcountyil.gov
      Licensed: State & Number             Illinois: # 6330141
       Federal Bar & Number


 Name of party applicant seeks to
                                              Amici Cities and Counties
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:      11/02/2020         Signed:    /s/ Lauren E. Miller




 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                     This lawyer is admitted pro hac vice.

Dated:
                                                                  United States District Judge
